Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Further to the Interview dated 5/4/2022, the outstanding rejection under section 103 is withdrawn in favor of the following new ground of rejection, adding U.S. Patent No. 8,714,291 to Bhat et al. (Bhat):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12, 15, 23, 25, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over:
US 10,590,165 (US 165), or its counterpart, WO 2016123412, in view of 
Behrens, Mabs, 01 Jan 2014, 6(1):46-53 (Bhat I) in further view of 
Bhat et al., The Next Step in Homogenous Bioconjugate Development: Optimizing Payload Placement and Conjugate Composition, 2014, downloaded 23 March 2022 from https://bioprocessintl.com/manufacturing/monoclonal-antibodies/next-step-homogenous-bioconjugate-development-optimizing-payload-placement-conjugate-composition/ and
U.S. Patent No. 8741291 to Bhat et al. (Bhat II).

US 165 teaches the following ADC’s:

    PNG
    media_image1.png
    376
    599
    media_image1.png
    Greyscale

The patent teaches that trastuzumab is recognized as ubiquitous in the art. 
US 165 fails to explicitly teach conjugation via light chains.  However, Behrens teaches that conjugation to the light chains was known:

    PNG
    media_image2.png
    111
    335
    media_image2.png
    Greyscale

Conjugates wherein the cytotoxic agents are conjugates to lysine residues of the same peptide of the light chain of the antibody, are known, see Bhat I.
Moreover, Bhat II discloses site-specific labeling of native mAbs at lysine residues in the kappa light chain constant domain of human mAbs by employing pentafluorophenyl esters as the active ester species for the conjugation:

    PNG
    media_image3.png
    246
    457
    media_image3.png
    Greyscale

In this manner, conjugation to the light chains was within the purview of those of ordinary skill, and therefore, prima facie obvious.
Given the pharmaceutical nature of the above compounds, those dosage forms covered in the independent claims are common and deemed prima facie obvious in the absence of unexpected results.
Applicant argues that Behrens and the Bhat references teach away from conjugation at lysine residues: 
    PNG
    media_image4.png
    219
    642
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    266
    662
    media_image5.png
    Greyscale

However, while Behrens and the Bhat references may teach that lysine conjugation is sub-optimal or not preferred, this does not constitute a teaching away, see MPEP 2123 (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”).  Here, the prior art’s mere disclosure of more than one alternative for conjugation, even with respective advantages, does not constitute a teaching away from any of these alternatives.  Applicant’s remarks do not include any evidence that the references do not provide a reasonable expectation that conjugation via lysine would produce an ADC.  Indeed, Bhat provides a reasonable expectation of providing an ADC via lysine conjugation.  
Applicant remarks indicate that Behrens and the Bhat references do not provide an absolute expectation of success. However, absolute certainty is not required.  In this connection, the references at least provide a motivation to try since: 
at time of the invention, there had been a recognized problem of conjugating payloads to antibodies; 
there had been a finite number of identified, predictable potential solutions to the recognized conjugation problem; 
one of ordinary skill in the art could have pursued the known potential solutions, including lysine conjugation with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642